It is my honour today to
convey to the Assembly the warm greetings and best
wishes of the Government and people of the friendly
islands of Fiji.
On their behalf, I congratulate the President on his
election. He will be interested to know that his great
country, Namibia, is grouped together with my country in
the same pool at the Rugby World Cup, which begins in
Wales next month. While we are friendly rivals on the
rugby football field, we are absolutely confident here that,
with his extensive experience, and impressive credentials,
we can all look forward to another successful session of
the General Assembly.
We also express our deep appreciation and gratitude
to our outstanding Secretary-General and to the members
of the Security Council for their wise and able
stewardship of the United Nations over the past year.
The priority challenge for the international
community continues to be to help ensure that there is
26


freedom and justice and peace and prosperity in every part
of our common habitat — the good planet Earth.
I trust that this session of the General Assembly will
focus particular attention on specific issues that bear
directly on our collective responsibility, as Member States
of the United Nations, in promoting peace, security and
development to make our good planet Earth a better and
safer place for all its citizens.
In this regard, I wish to acknowledge the Government
of the Republic of Indonesia for its foresight in giving the
people of East Timor the freedom to choose their political
future. Now that they have freely made their choice, we in
Fiji join other States Members of the United Nations in
appealing to the Government of Indonesia to facilitate the
peaceful and orderly transition of East Timor to full
nationhood and independence.
To enable this, it is crucially important that every
effort is made to restore law and order and ensure the
provision and maintenance of effective security measures to
allow the people of East Timor to return to their homes.
The tragic situation which has arisen there, with the loss of
hundreds of lives, need not have occurred had the
Indonesian Government and the military properly exercised
their responsibility to deal decisively with the unlawful
armed elements.
As a member of the United Nations family, Fiji stands
ready to participate alongside other Member States in the
United Nations peacekeeping force in East Timor in laying
the foundation for lasting peace in that new nation. Also,
we call on the international community to provide tangible
assistance to enable East Timor to put an effective
Government in place and rebuild its shattered economy.
I take this opportunity to reaffirm Fiji’s continuing
commitment to United Nations peacekeeping operations in
Lebanon, Sinai, Bosnia and Kosovo. Within our own
Pacific island region, we remain ready to support and assist
Papua New Guinea in bringing permanent peace to
Bougainville, as part of a South Pacific Forum regional
peace mission. In the Solomon Islands, we are ready and
prepared to cooperate with the Government, at the
invitation and under the aegis of the Commonwealth of
Nations, in restoring peace and promoting goodwill and
understanding among the people of this very important
neighbouring State. In all this, the guiding principle of
Fiji’s participation is respect for the sovereign rights of the
countries concerned and maintenance of the democratic
rights and freedoms of their peoples.
Making sacrifices in serving our common interests
is nothing foreign to us in Fiji, for it is through the
willingness of the various constituent communities in our
multi-ethnic and multicultural society to make sacrifices
in order to safeguard our collective future that we have
succeeded in constructing an agreed constitutional
framework for peace and prosperity in our country. We
unanimously adopted a new Constitution in July 1997 to
replace the racially weighted Constitution imposed on our
people following the military coups of 1987. Under the
new Constitution, general elections were held in May this
year. In those free and democratic elections, my
Government was elected into office with a clear,
overwhelming majority. We decisively won the elections
because our People’s Coalition Party promised policies on
development that were focused specifically on addressing
the basic needs of the people — the need for regular
income through jobs or business opportunity; the need for
better education and health services; a safe and clean
water supply; electricity; good standard of housing at
affordable prices; safe streets and neighbourhoods; and a
clean and healthy environment. But above all these was
the emphasis we placed on the critical need to bring relief
and assistance to the poor, to those on low incomes and
to the growing number of those who, through no fault of
their own, live in dire poverty.
Unemployment and poverty can be countered
effectively only when people have the opportunity,
through development, to apply their God-given talents and
ability fully. To promote development we need sustained
economic growth, but growth that creates employment
and opportunities for a wide cross-section of society:
growth that creates wealth for only a few and does not
reach the masses that live in grinding poverty cannot be
regarded as being for the national good. We therefore
need to promote economic growth for human
development: it must be regarded as the right of every
citizen in any society to share in the benefits of growth,
development and progress — benefits not just in the form
of material well-being, but also in the improved quality of
life through self-fulfilment and the contentment that
comes from service to others and love of one’s
neighbours and fellow citizens.
And so it is with the global community. The
promotion of freer international trade for greater growth
and prosperity must be pursued with a strong sense of
economic and social justice. At international gatherings
such as this, we hear high-sounding platitudes and
promises of international arrangements that would favour
all nations. Such are the kinds of promises about gains
27


from free trade that we hear from the World Trade
Organization. In reality, however, opportunities are never
the same, let alone equal, given that conditions and
circumstances are different, varying from country to
country. It is not surprising, therefore, that international
agreements genuinely aimed at facilitating freer and
increased mutually beneficial international trade have often
been undermined and frustrated by unilateral decisions and
actions taken to protect vested national economic and
political interests.
Globalization and our growing interdependence must
be accompanied by a strong and genuine international
commitment — especially by those economies that
dominate world trade, international finance, technology and
industrial production — to consider special arrangements
for the developing economies. The specific aim must be to
create new opportunities for developing countries to earn
higher incomes through their own efforts as participants in
the global trading system.
This is why my country, along with others in the
Pacific, African and Caribbean regions, are deeply grateful
to the European Union for the special trading and other
arrangements under the Lomé Convention. For us in Fiji,
300,000 of our total population of 800,000 are dependent
for their livelihoods, directly and indirectly, on the sugar
industry. But it is the sugar protocol of the Lomé
Convention with the European Union which is helping to
sustain the continuing viability of this very important
industry, while enabling us to attain the internal efficiencies
necessary to enhance our international competitiveness.
Similarly, it is the special South Pacific Regional
Trade and Economic Cooperation Agreement, or
SPARTECA, which Australia and New Zealand maintain
with Pacific island nations, that has been a positive factor
in increasing Pacific island exports to these two countries.
This Agreement has stimulated new industries in the
manufacturing sector in our country, has substantially
increased our export earnings and has helped create new
employment for thousands of our people.
We are, of course, grateful for the development
assistance we are receiving from both bilateral and
multilateral donors. I recognize in particular our traditional
donors such as Australia, New Zealand, Japan, the United
Kingdom, the European Union, the People’s Republic of
China and many others, along with the various United
Nations development agencies. This development assistance
has been of immense value both in our economic and in
our social development efforts.
While we deeply appreciate all this assistance, we
also believe that helping us with increased opportunities
in trade and investment is the best form of aid — aid to
assist us in achieving higher rates of growth and progress
through our own self-reliant capability. We would
therefore welcome increased and stronger United Nations
support for global policies that contribute specifically to
increased foreign capital investment and assistance to
developing countries.
We have been very disappointed by what we
perceive to be the lack of genuine commitment by the
international community, especially by bilateral and
multilateral donor agencies and the large developed
markets, to respond positively to the Barbados
Programme of Action for the Sustainable Development of
Small Island Developing States. This Barbados
Programme commitment was made five years ago. I very
much hope, therefore, that the coming special session on
small island developing States will readily agree on a
common regime of international support to assist them in
their efforts to achieve sustainable development.
In that regard, my Government welcomes the new
emphasis by multilateral agencies such as the World
Bank, the International Monetary Fund (IMF) and the
Asian Development Bank to assist developing economies
in the eradication of poverty, in enhancing human-
resource development through better education and health
facilities and services and in the improvement and
expansion of infrastructure to support increased
investment in the economy by both foreign and local
investors.
May I take this opportunity to congratulate the
Kingdom of Tonga, the Republic of Nauru and the
Republic of Kiribati on their admission to the United
Nations. Their membership will no doubt add strength and
resonance to the voice of Pacific Island nations in this
very important international forum. But like them, we in
the Republic of the Fiji Islands recognize that, in the
ultimate, the United Nations draws its strength from the
quality of the commitment of every Member State to its
basic purpose and mission, as set out in the United
Nations Charter and other related documents.
Article 56 of the Charter reminds us all of our
collective responsibility. All Member States are to pledge
themselves to take joint and separate actions in
cooperation with the United Nations for the achievement
of its purposes.
28


Article 1 of the Universal Declaration of Human
Rights states that we are all endowed with reason and
conscience and should act towards one another in a spirit of
brotherhood. In my country, the Republic of the Fiji
Islands, we have, in our new Constitution, adopted a
number of very important fundamental principles as the
basis for consolidating peace, unity and stability in our
multiethnic and multicultural society. In Fiji we believe in
the kind of multiculturalism that recognizes the value and
contribution of each community and also that cultural
diversity serves to enrich our society. But we temper this
by drawing in and uniting all our citizens through focusing
on our common needs as human beings.
We believe deeply and sincerely that it is the duty of
government — indeed, of every government — to give
equal care and attention to the development needs and
concerns of all citizens, irrespective of race, religion,
gender or economic and social status. These principles and
this approach are working for us in Fiji, and I have no
doubt that their universal application will also contribute to
greater international peace, goodwill and understanding.
Indeed, as we direct our attention to the beginning of the
new millennium, and in particular the proposed millennium
summit of the General Assembly in September of next year,
let us look to it both with seriousness of purpose and with
a new determination as a unique opportunity to rebuild the
foundation for international cooperation.
My delegation fully supports the efforts of our
Secretary-General to reform the Organization. The United
Nations was established fifty-four years ago. To be
meaningful, this reform must include a revision of the
United Nations Charter to reflect the realities of today.
On the Security Council, this must include an increase
in both the permanent and non-permanent membership,
based on a more equitable representation of the different
geographical regions. We also urge that the existing
regional groupings in the United Nations for the purpose of
representation in the various organs and specialized
agencies should be reviewed with a view to reconfiguring
them. This is, again, to ensure fair and equitable
representation of the various geographical regions.
The countries from the South Pacific region, for
example, are currently split between the Asian Group and
the Western European Group. Australia and New Zealand
are part of the Western European Group. On the other
hand, Fiji and other island States from the South Pacific are
members of the Asian Group. Such a configuration is not
only discriminatory on ethnic lines, it is also, in these
days, artificial and irrelevant.
I believe, therefore, that it is time Member States
from the South Pacific should be allowed to have their
own distinctive regional grouping in the United Nations.
In proposing this, we are not asking for something that is
totally new. In fact, this is already the accepted
arrangement in such United Nations agencies as the
World Health Organization and the Food and Agriculture
Organization.
With regard to its development agenda, the United
Nations, we believe, must give greater attention to its
responsibility, under Article 55 of the United Nations
Charter, on the promotion of international cooperation in
economic and social development, with particular
reference to the needs of developing countries.
The World Summit for Social Development at
Copenhagen in 1995 agreed on 10 main commitments to
be part of an international Programme of Action to
enhance social development, including the eradication of
poverty in the world through decisive national actions and
international cooperation. We look forward to next year’s
review by the United Nations of this very important
Programme of Action. As we begin the new millennium,
let it be a challenge to the United Nations to recommit
itself to the very important goal of promoting social
justice and equity as a top priority in economic
development, both within and between nations.
It is incumbent on all of us — the Member States,
multilateral agencies such as the World Bank and the
IMF, and the various United Nations development
agencies — to cooperate in taking all appropriate actions
to create conditions of stability and well-being, which are
necessary for peaceful and friendly relations among
nations.
As I have said, our membership of the United
Nations and our attendance here at this session of the
General Assembly reflect our commitment to the United
Nations Charter on the maintenance of international peace
and security. I urge all Member States to work together
to encourage the resolution of disputes and conflicts
through dialogue and the pursuit of consensus. And we
must do this always with recognition and respect for
national sovereignty and independence.
As men and women of goodwill, we have gathered
here at the United Nations to reaffirm our common
29


commitment to promoting a more peaceful world. But let
us remind ourselves that peace is more than the absence of
war or conflict. Peace can be real and enduring only when
we all cooperate closely to create conditions for life to be
lived in freedom and security, and with justice and dignity.
We must therefore collaborate and cooperate in
promoting international trade in goods and services,
financial and technology transfers and development that
benefits all countries, big and small, developed and
developing. And let us act in concert, and with
responsibility, in safeguarding and protecting our precious
national and global environment.
In concluding, I pray to the Almighty to bless us all,
as children of His divine creation, with His wisdom and
love, so that we may live together and relate to each other
as brothers and sisters, bound together by mutual care and
concern for one another.





